Exhibit Ur-Energy Inc. (a Development Stage Company) Audited Consolidated Financial Statements December 31, 2008 (expressed in Canadian dollars) March 23, Auditors’ Report To the Shareholders of Ur-Energy Inc. We have audited the consolidated balance sheets of Ur-Energy Inc. as at December 31, 2008 and 2007 and the consolidated statements of operations, comprehensive loss and deficit and cash flows for the three year then ended December 31, 2008, 2007 and 2006 and the cumulative period from March 22, 2004 to December 31, 2008 These financial statements are the responsibility of the Company’s management.
